GRACEY, JUDGE:
An opinion of the Court, disallowing this claim, was previously issued. See 14 Ct.Cl. 503. Claimant filed a petition for rehearing. By Order dated February 24, 1984, the Court granted a rehearing “. . . for the limited purpose of adducing evidence with regard to the following four (4) questions:
1. By whom, and with what direct or indirect reference, if *290any, to carrousel unit Model No. 1652, as manufactured by SMS Division of Metalers Corp., St. Paul, Minnesota, were the specifications prepared for Item 22 in the contract?
2. Had other carrousels, Model No. 1652, as manufactured by SMS Division of Metalers Corp., St. Paul, Minnesota, previously been manufactured and sold to other purchasers? If so, did such units refrigerate the lower shelf to a temperature of 40 °F?
3. As designed and delivered, and assuming the absence of defects, should the carrousel, Model No. 1652, as manufactured by SMS Division of Metalers Corp., St. Paul, Minnesota, have refrigerated the lower shelf to a temperature of 40 °F?
4. Why did the unit delivered not refrigerate the lower shelf to a temperature of 40 °F?”
The rehearing was on September 28, 1984. From the evidence then presented, the Court finds no basis for amending its previously issued opinion.
Claim disallowed.